STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     FOR PUBLICATION
In re D. Gach, Minor.                                                April 19, 2016

                                                                     No. 328714
                                                                     Livingston Circuit Court
                                                                     Family Division
                                                                     LC No. 14-014797-NA


Before: BOONSTRA, P.J., and WILDER and METER, JJ.

METER, J. (concurring).

        I concur in the decision of the majority but write separately simply to urge the Legislature
to amend MCL 712A.19b(3)(l) such that it will adequately protect a parent’s fundamental liberty
interest in the raising of children. See, e.g., Or Rev Stat 419B.502 (indicating that the court shall
consider “previous involuntary terminations of the parent’s rights to another child if the
conditions giving rise to the previous action have not been ameliorated”).



                                                              /s/ Patrick M. Meter




                                                -1-